This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,728

 5 PAUL KEITH REYES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Marci Beyer, District Judge

 9 Hector Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Paul Keith Reyes
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 FRY, Judge.

17   {1}    Summary affirmance was proposed for the reasons stated in the calendar notice.

18 No memorandum opposing summary affirmance has been filed, and the time for doing

19 so has expired. AFFIRMED.
1   {2}   IT IS SO ORDERED.


2
3                             CYNTHIA A. FRY, Judge

4 WE CONCUR:


5
6 JONATHAN B. SUTIN, Judge



7
8 TIMOTHY L. GARCIA, Judge




                               2